Citation Nr: 1634420	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of in-service vaccinations, including the anthrax vaccine, Niacin, and Lisinopril.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right upper extremity neurological disability.

5.  Entitlement to service connection for a left lower extremity neurological disability.  

6.  Entitlement to service connection for a right lower extremity neurological disability.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to a higher initial disability rating for irritable bowel syndrome (IBS), rated as zero percent disabling.  

9.  Entitlement to a higher initial disability rating for bilateral gout of the feet (gout disability), rated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to August 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two January 2011 rating decisions and a June 2011 decision of the St. Petersburg, Florida, Regional Office.  

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the proceeding is of record.
 


The issues of entitlement to service connection for a cervical spine disability, a low back disability, a right upper extremity neurological disability, bilateral lower extremity neurological disabilities, and erectile dysfunction; and initial higher ratings for IBS and gout of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of any residual of in-service vaccination, including the anthrax vaccine, Niacin, and Lisinopril.  


CONCLUSION OF LAW

The criteria to establish service connection for the residuals of in-service vaccinations are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran received a standard May 2010 standard Benefits Delivery at Discharge (BDD) letter that satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained, and neither he nor the record have reasonably identified VA or post-private service treatment records relevant to his residuals of in-service vaccinations claim.  

The Veteran was provided a VA examination in July 2010, with an addendum from January 2011, as described below.  The reports are adequate insofar they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for the residuals of in-service vaccinations.  
During his July 2010 VA examination, he described being diagnosed with an allergic reaction to the anthrax vaccine, Niacin, and lisinopril.  He claimed ongoing swelling in the arm from anthrax, kidney shut down from Lisinopril, and weight gain from Niacin.  (The Board notes that service connection for hypertension with kidney disease has separately been established, and is not further at issue here.)  Symptoms were described as being intermittent.  Upon examination, skin was noted to be clear of rashes and lesions, and there were no signs of skin disease present.  In rendering a diagnosis, the examiner reiterated the above "subjective factors" but found that "[t]he objective factors are none."  

In an addendum dated in January 2011, the examiner noted that the Veteran's allergies to anthrax vaccination, Niacin, and Lisinopril had "resolved since Veteran has avoided med," in response to an inquiry as to whether the Veteran's post-vaccination condition had resolved or was expected to have chronic residuals.  

Overall, the competent medical evidence of record does not establish a current disability for which service connection may be established as due to vaccinations.  While the Veteran is competent to report contemporaneous diagnoses reported by a qualified medical professional, in this instance he is not competent to diagnose a medical disability or to provide a competent medical opinion relating any such diagnosis to military service or any event therein where the question is whether such disability is related to a vaccination, as this is a complex medical question requiring diagnostic studies and not subject to lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran lacks the necessary medical training and expertise to provide competent statements as to the aforementioned matters.

The only competent medical evidence of record indicates there is no current diagnosis or disability related to his adverse reaction to in-service vaccinations, including the anthrax vaccine, Niacin, and Lisinopril.  Accordingly, there is no valid claim for service connection on a direct, secondary, or presumptive basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Veteran has been service connected for hypertension with kidney disease, the evidence does not support a finding that any other disability mentioned by the Veteran has resulted from his in-service vaccinations or not been service-connected.  As treatment records reveal no diagnosis of a residual of in-service vaccinations, there is no reasonable basis to establish service connection.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable to the present appeal.  See 38 U.S.C.A. § 5107.  Thus service connection for the residuals of in-service vaccination, including the anthrax vaccine, Niacin, and Lisinopril, is not warranted.  


ORDER

Service connection for the residuals of in-service vaccinations is denied.   


REMAND

At his June 2016 Board hearing, the Veteran provided sworn testimony that his IBS and gout disability had worsened since his most recent January 2011 and May 2011 VA examinations.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of the service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, on remand the Veteran must be provided appropriate VA examinations.  

Generally, because his July 1989 enlistment examination notes no abnormalities associated with his upper extremities, feet, lower extremities, spine, musculoskeletal system, and neurologic system, the Veteran is presumed sound as to these areas.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(2015); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  However, service treatment records contain a February 1990 private neurological evaluation and an April 1990 statement from a private physician that suggest the Veteran may have sustained injuries to the aforementioned area prior to service and VA is required to determine whether the claimed disabilities clearly and unmistakably (I) existed prior to service, and (II) were not aggravated by service.  Id.  The July 2010, January 2011, and May 2011 VA examination opinions are inadequate as it relates to the Veteran's service connection claims associated with his upper extremities, feet, lower extremities, spine, musculoskeletal system, and neurologic system because they do not apply the proper standard.  Further, the examination opinion do not reflect adequate consideration of medical evidence confirming that the Veteran sustained one, of not more, motor vehicle accidents while in service.  Because of these deficiencies, on remand adequate VA examination opinions must be obtained in connection with the Veteran's service connection claims for cervical spine, lumbar spine, right upper extremity neurological, and bilateral lower extremity neurological disabilities, as well as erectile dysfunction given there is evidence suggesting the claimed disability may be related to one or more the aforementioned disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The record suggests the Veteran receives regular IBS, gout, cervical spine, lumbar spine, right upper extremity neurological, bilateral lower extremity neurological, and erectile dysfunction treatment; however, VA, post-military, and private treatment records generated since his August 2010 separation from service have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private and VA treatment for IBS, gout of the foot, cervical spine, lumbar spine, right upper extremity neurological, lower extremity neurological, and erectile dysfunction treatment, hospitalization or evaluation, since separation from service in August 2010.  Then, undertake all necessary efforts to obtain any identified private treatment records. All efforts to obtain the records should be documented.

2.  Then, afford the Veteran a VA medical examination addressing his service-connected IBS and bilateral gout of the feet, as well as his claimed cervical spine, lumbar spine, right upper extremity, bilateral lower extremity, and erectile dysfunction disabilities.  (The AOJ may afford multiple examinations, if it deems it warranted.)  The examiner must review the claims file and provide the following information:

a) With regard to IBS, please note all current symptoms, with attention to the frequency, duration, and severity of disturbances of bowel function and abdominal distress.  Please note all medications taken for this disability.

b) With regard to gout of the feet, please note all current symptoms and exacerbations, as well as medications taken for this disability.  To the extent that gout affects range of motion of one or more set of joints, for each affected joint the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

c) With each of the remaining claimed disabilities (cervical spine, lumbar spine, right upper extremity, bilateral lower extremity, and erectile dysfunction disabilities), please provide the following opinions:

(i) For each diagnosis, provide an opinion as to whether such diagnosis clearly and unmistakably preexisted service;

(ii) For each diagnosis that is found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis clearly and unmistakably did NOT increase in severity during service;

iii) For each diagnosis not found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis otherwise at least as likely as not (a 50 percent or greater probability):

(a) had its onset in service or within one year of separation;  

(b)  is etiologically related to service, including a documented August 1994 motor vehicle accident, and documented in-service treatments.  

(c) was caused by a service-connected disability(ies); and 

(d) is aggravated by service connected disabilities.  

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If the any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


